DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3 of claim 1, the limitation “the effective photosensitive wavelength ranges” should be “effective photosensitive wavelength ranges” for antecedent purposes. Also, for clarity spell out “CCT” in 5 of claim 1, it should be written at least once as “correlated color temperature” to provide clarity as to what the acronym CCT represents.  Appropriate correction is required.
4.	Claim 7 is objected to because of the following informalities:  In line 1, the limitation “the judging criterion” should be “a judging criterion” for antecedent purposes. In line 2 the limitation “the ratio” should be “a ratio” for antecedent purposes.  Appropriate correction is required.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim limitation “CCT judging unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not disclose a structure to the CCT judging unit, there is no processor, calculator or computer like element that is the CCT judging unit. In paragraph 15 of the Applicant’s original disclosure there is a statement that says “the CCT judging unit also can be replaced by the calculating circuit” which makes it appear that these are two separate elements. Also, the language “unit” does not imply a structure, the limitation could be read as a software module, but there is nothing in the written description that executes the software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1, 2, 8, 10-12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20200213494).
Re claims 1 and 10: Park teaches an optical sensing method (fig. 2-5) and an optical sensor module (fig. 2-5), including: using a first photosensitive element (121) and a second photosensitive element (123) to sense and obtain an optical signal value, and 
Re claims 2 and 11: Park teaches the optical sensing method and module, wherein the CCT judging unit (140) lets the optical signal value of the first photosensitive element (121) divide the optical signal value of the second photosensitive element (123) to obtain a ratio, and substitute the ratio into the equation to calculate and obtain a CCT value (paragraph 56-58).
Re claims 8 and 16: Park teaches the optical sensing method and module, wherein the effective photosensitive wavelength range of the first photosensitive element (121) is within 300 nm ~ 600 nm (paragraph 37 and 44, 400nm), and the effective photosensitive wavelength range of the second photosensitive element (123) is within 400 nm ~ 700 nm (paragraphs 37 and 44, 700nm).
Re claim 12: Park teaches the optical sensing module, in which the equation is a polynomial equation of the ratio and the CCT value (Park, fig. 4, paragraphs 55-58).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

13.	Claims 3-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20200213494) in view of Sarkar et al. (US 20190301932).
Re claim 3: Park teaches the optical sensing method, further comprising, using a standard colorimeter (120) to measure several CCT values (see fig. 4), and using the first photosensitive element (121) and the second photosensitive element (123) to measure and obtain the several optical signal values (see fig. 4, paragraph 58); next, make dividing operation among the different optical signal values to obtain respective ratios, and using the ratios and the CCT values measured by the standard colorimeter (120) to make analytic operation to obtain the equation of the ratio and CCT value (see fig. 2 and 4, paragraphs 47, 49 and 55-58), but does not specifically teach under several standard light source environments. Sarkar teaches under several standard light source environments (410a to 410m) (see fig. 4) using a standard colorimeter (450/430/420/480) to measure several CCT values (paragraphs 37-40), and using a first photosensitive element (424a) and a second photosensitive element (424b) to measure and obtain the several optical signal values (see fig. 4 and 5, paragraphs 37-40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine the CCT values under several standard light source environments similar to Sarker with the method of Park in order to measure light condition across a wide range lighting scenarios providing for a more robust color temperature measurement system. 

Re claim 5: Park teaches the optical sensing method, further comprising, using a standard colorimeter (120) to measure several CCT values (see fig. 4), and using the first photosensitive element (121) and the second photosensitive element (123) to measure and obtain the several optical signal values (see fig. 4, paragraph 58) next, make dividing operation among the different optical signal values to obtain respective ratios, and using the ratios and the CCT values measured by the standard colorimeter (120) to make analytic operation to obtain the equation of the ratio and CCT value (see fig. 2 and 4, paragraphs 47, 49 and 55-58), but does not specifically teach further comprising an optical signal value sensed by a third photosensitive element, using the optical signal value of third photosensitive element to group the standard light source environments and calculate the corresponded equation within different standard light source groups. Sarkar teaches an optical signal value sensed by a third photosensitive element (one of 420a, 420b to 420n, 430), using the optical signal value of third photosensitive element ((one of 420a, 420b to 420n, 430)) to group the standard light source environments (410a to 410m) (see fig. 4) and calculate the corresponded equation within different standard light source groups (paragraphs 37-40, fig. 4 and 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a third photosensitive element similar to Sarkar with the system of Park in order to measure light condition across a wide range lighting scenarios providing for a more robust color temperature measurement system. 

Re claim 7: Park as modified by Sarkar teaches the optical sensing method, wherein the grouping includes the way of using the judging criterion of if the ratio of the optical signal value sensed by the third photosensitive element and the optical signal value sensed by the first photosensitive element is larger than a threshold or not (Park, paragraph 47, Sarkar, paragraphs 40-47).
Re claim 13: Park teaches the first photosensitive element (121) and the second photosensitive element (123) to measure and obtain the several optical signal values (see fig. 4, paragraph 58), but does not specifically teach wherein the optical sensor another includes an optical signal value sensed by a third photosensitive element; use the third photosensitive element to sense and obtain an optical signal value; the CCT judging unit is coupled to a third photosensitive element to receive the optical signal value of the third photosensitive element. Sarkar teaches wherein an optical sensor another includes an optical signal value sensed by a third photosensitive element (one of 420a, 420b to 420n, 430); use the third photosensitive element (one of 420a, 420b to 420n, 430) to sense and obtain an optical signal value; a CCT judging unit (440/450) is coupled to a third photosensitive element (one of 420a, 420b to 420n, 430) to receive the optical signal value of the third photosensitive element (one of 420a, 420b to 420n, 430). It would have been obvious to one of ordinary skill in the art at the time the 
Re claim 14: Park as modified by Sarkar teaches the optical sensing module, wherein the third photosensitive element (Park, 214d) is an infrared photosensitive element (Park, paragraph 32), or the photosensitive range of the third photosensitive element (Park, 214d) includes the 700nm~1100nm light band (Park, paragraph 32, infrared range).
Re claim 15: Park as modified by Sarkar teaches the optical sensor module, further comprising a memory unit (Park, 130, Sarkar, 452/472) that stores several polynomial equations (Park, paragraphs 46, 50, 53-61, Sarkar, paragraphs 38, 40-47); the memory unit (Park, 130, Sarkar, 452/472) is coupled to the CCT Judging Unit (Park, 140, Sarkar, 450/470), the CCT judging unit follows the optical signal value of the third photosensitive element (Sarkar, one of 420a, 420b to 420n, 430) and uses a polynomial equation selected by the memory unit as the equation (Sarkar, paragraphs 38 and 40-47).

14.	Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20200213494).
Re claims 9 and 17: Park teaches the optical sensing method and module, wherein the effective photosensitive wavelength range of the first photosensitive element (121) is within 340 nm ~ 560 nm (paragraphs 37 and 44, 400 nm adjacent band), and the effective photosensitive wavelength range of the second photosensitive 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878